845 F.2d 1033
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Ronald G. BLAISDELL and Peter R. Gagnon.
No. 87-1524.
United States Court of Appeals, Federal Circuit.
Feb. 8, 1988.

Before FRIEDMAN, PAULINE NEWMAN, and BISSELL, Circuit Judges.
BISSELL, Circuit Judge.

DECISION

1
The decision of the United States Patent and Trademark Office Board of Patent Appeals and Interferences (Board), affirming the examiner's final rejection of the claimed design in Ronald G. Blaisdell's and Peter R. Gagnon's application Serial No. 469,845 under 35 U.S.C. Sec. 103 (1982 and Supp.  III 1985), is affirmed on the basis of the Board's opinion.


2
NEWMAN, Circuit Judge, dissenting, would reverse the Board's decision.